COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


 Cause Number:            01-20-00411-CV
 Trial Court Cause
 Number:                  845221
 Style:                   Pharus Funding , LLC as Assignee of LHR, Inc.
                          v Jorge J. Garcia
 Date motion filed*:      August 27, 2021
 Type of motion:          Motion for rehearing
 Party filing motion:     Appellant


It is ordered that the motion for rehearing is denied.


Judge’s signature:         ____/s/ Julie Countiss__________
                           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Landau and Countiss.



Date: January 11, 2022